     Case 5:19-cv-01769-AB-SP Document 1 Filed 09/16/19 Page 1 of 11 Page ID #:1




 1
     Francisco J. Aldana, Esq. (SBN 216388)
 2   LAW OFFICES OF FRANCISCO JAVIER ALDANA
     3033 Fifth Avenue, Suite 201
 3   San Diego, California 92103
     Tel: (619) 236-8355
 4
     Fax: (619) 374-7056
 5   Email: efile@aldanalawoffice.com

 6   Attorney for Plaintiffs
     KEITH NELSON
 7
 8
                                   UNITED STATES DISTRICT COURT
 9
                   CENTRAL DISTRICT OF CALIFORNIA-EASTERN DIVISION
10
11    KEITH NELSON and JUAN ANTONIO                      Case No.
      NELSON-CEBALLOS
12                                                       COMPLAINT FOR DAMAGES AND
                                                         FOR DECLARATORYAND
13
                     Plaintiffs,                         INJUNCTIVE RELIEF
14
      v.                                                     1. Negligence;
15                                                           2. Fraud and Misrepresentation;
      JAMES FRASER; MARISELA DANGIL,                         3. Violation of Racketeering and
16
      J.D; COMMONWEALTH LAW GROUP,                              Influence Corruption Act
17    UNITED STATES CITIZENSHIP AND                          4. Declaratory Relief and Injunctive
      IMMIGRATION SERVICES, KENNETH                             Relief
18    CUCCINELLI, ACTING DIRECTOR OF
      U.S. CITIZENSHIP AND IMMIGRATION DEMAND FOR JURY TRIAL
19
      SERVICES, Does 1-10,
20
                     Defendants.
21
22
23
24
                                      COMPLAINT FOR DAMAGES
25
                COMES NOW PLAINTIFFS KEITH NELSON and ANTONIO NELSON-CEBALLOS,
26
     hereinafter collectively referred to as “Plaintiffs”, allege as follows:
27
           I.     INTRODUCTION
28

                                                        1
                   COMPLAINT FOR DAMAGES, RESTITUTION, AND INJUNCTIVE RELIEF;
                                    DEMAND FOR JURY TRIAL
     Case 5:19-cv-01769-AB-SP Document 1 Filed 09/16/19 Page 2 of 11 Page ID #:2




 1   1.           Plaintiffs are both United States citizens and their immediate relatives who were victims
 2   of fraud and racketeering by Defendants in the petitioning of their adjustment of status cases before
 3   the United States Citizen and Immigration Services.
 4   2.           Plaintiffs would hire defendants and defendant law firm to file petition for alien relatives
 5   and adjustment of status packets, which were to include 601(a) waivers.
 6   3.           Instead, Defendants would file I-485 Supplement A to Form I-485, Adjustment of Status
 7
     Under 245(i).
 8
     4.           On the eve of the hearing dates, the defendants and defendant law firm’s representatives,
 9
     would call petitioners and tell them, there has been a change of plan, and that they have to follow
10
     a script and if they do not follow the script, they would be deported at that immigration hearing.
11
     5.           On the day of the hearing, they are told to state that each petitioner worked in the United
12
     States prior to the sunset date of April 30, 2001, and that they had used a different name.
13
     6.           Under duress and afraid of being removed from their loved ones, and under the instruction
14
     of their attorney James Fraser, and other defendants in this case, they complied.
15
     7.           Subsequently, their petitions were denied and a finding of misrepresentation was found.
16
     8.           This case seeks to adjudicate the Defendants,           JAMES FRASER,         MARISELA
17
     DANGIL, J.D; AND COMMONWEALTH LAW GROUP, liable for damages as stated herein
18
19   and a disgorgement of fees.

20   9.           This case also seeks a declaratory judgment and judicial finding that Plaintiffs did not

21   misrepresent or commit fraud in seeking immigration benefits.

22         II.       JURISDICTION AND VENUE

23   10.          This court has subject matter jurisdiction pursuant to 28 U.S.C. Section 1331 because

24   Plaintiffs’ claims arise under the Constitution and laws of the United States of America.
25   11.          Venue is proper in that this judicial district under 28 U.S.C. Section 1391(b)(2) because
26   the incident giving rise to this action occurred in this district.
27         III.      PARTIES
28   12.          Plaintiff KEITH NELSON is an individual and a United States citizen and resident of

                                                           2
                       COMPLAINT FOR DAMAGES, RESTITUTION, AND INJUNCTIVE RELIEF;
                                        DEMAND FOR JURY TRIAL
     Case 5:19-cv-01769-AB-SP Document 1 Filed 09/16/19 Page 3 of 11 Page ID #:3




 1   San Diego, California. At the time of the fraud and racketeering, Plaintiff lived in Palm Springs,
 2   California.
 3   13.    Plaintiff JUAN ANTONIO NELSON-CEBALLOS is an individual, and a Mexican citizen
 4   and resident of San Diego, California and at all times relevant a resident of Palm Springs,
 5   California.
 6   14.    Defendant JAMES FRASER is an attorney and owner of Commonwealth Law Group,
 7
     which is located in Riverside County, where all the acts occurred.
 8
     15.    Defendant MARISEL DANGIL, J.D., is an individual and at all times relevant was Senior
 9
     Legal Analyst for Commonwealth Law Group; and a resident of Riverside County, California.
10
     16.    Defendant COMMONWEALTH LAW GROUP is a law firm located in Rancho Mirage,
11
     California authorized to do business in California entity form unknown.
12
     17.    JUAN ANTONIO CEBALLOS-NELSON who entered the United States in March 1996.
13
     He fell in love and got married to Keith Douglas Nelson, a United States Citizen on July 3, 2013.
14
     18.    KENNETH CUCCINELLI, ACTING DIRECTOR OF U.S. CITIZENSHIP AND
15
     IMMIGRATION SERVICES, is a acting director of UNITED STATES CITIZENSHIP AND
16
     IMMIGRATION SERVICES (USCIS).
17
     19.    USCIS is a branch of the United States government.
18
19   20.     On July 23, 2013, Mr. Ceballos-Nelson and his husband, Keith Nelson hired the

20   Commonwealth Law Group to assist them in their immigration process.

21   21.    On July 23, 2013, Sandy Luna, an administrative assistant sent a letter to both Mr. Nelson

22   and Mr. Ceballos-Nelson acknowledging the attorney representation.

23   22.    On July 23, 2013, Attorney James Fraser and Senior Legal Analyst, Marisela Dangcil, J.D.,

24   Senior Legal Analyst, met with applicant-appellant, JUAN ANTONIO CEBALLOS-NELSON
25   and Keith Nelson, in the conference room for The Commonwealth Law Group located in Rancho
26   Mirage at 71843 Highway 111, Suite B, Rancho Mirage, California 92270. At that time, several
27   questionnaires and a list of documents were provided to appellant.
28   23.    On July 29, 2013 Sandy Luna acknowledged receipt of the filled out questionnaires.

                                                     3
                   COMPLAINT FOR DAMAGES, RESTITUTION, AND INJUNCTIVE RELIEF;
                                    DEMAND FOR JURY TRIAL
     Case 5:19-cv-01769-AB-SP Document 1 Filed 09/16/19 Page 4 of 11 Page ID #:4




 1   24.    On August 3, 2013, the I-130, Petition for Alien Relative was filled out, signed and sent,
 2   along with a G-28, Notice of Entry as Attorney or Accredited Representative by Attorney James
 3   Andrew Fraser.
 4   25.    On April 3, 2014, the I-130 was approved.
 5   26.    On April 3, 2013, President Barack Obama’s I-601(a) waiver went into effect.
 6   27.    On December 4, 2013, Sandy Luna of Commonwealth Law Group sent a letter to Mr. Keith
 7
     Nelson, petitioner, requesting documents for the 601(a) waiver, which included a waiver check list
 8
     and waiver items check list for client.
 9
     28.    On August 5, 2013, JUAN ANTONIO CEBALLOS-NELSON (formerly CEBALLOS-
10
     RODRIGUEZ) signed the I-485 and his attorney James A. Fraser signed it on August 8, 2013.
11
     29.    On August 9, 2014, JUAN ANTONIO CEBALLOS-NELSON signed the I-485
12
     Supplement. (See Exhibit I) The receipt for the applications was mailed on July 30, 2014.
13
     30.    The USCIS set a date for Applicant’s interview for March 27, 2015.
14
     31.    On March 26, 2015, the day before the interview, the Applicant, JUAN ANTONIO
15
     CEBALLOS-NELSON and his husband, received a call from Marisela Dangcil explaining that
16
     there was a complication with their case, and that they had to meet.
17
     32.    Applicant and his spouse went to meet Ms. Dangcil at Commonwealth offices in Rancho
18
19   Mirage. Ms. Dangcil gave them documents that had to be presented to the interview the next day.

20   33.    Ms. Dangcil instructed Applicant that he just had to tell the immigration officer that he had

21   used this name before and that everything would be okay. Ms. Dangcil stated that if Mr. JUAN

22   ANTONIO CEBALLOS-NELSON, a gay man, married to another man, would surely be deported

23   on the spot, if he did not follow, Ms. Dangcil’s instructions. Ms. Dangcil assured them everything

24   would be okay because Attorney James A. Fraser would be with them at the interview, and he
25   knew about the story.
26   34.    Both the applicant and his husband were terrified. The law allowing same sex couples to
27   immigrate was new and they felt unprotected. They did not sleep well that evening.
28   35.    They both went there the next day to the interview. They were met by Attorney James A.

                                                      4
                 COMPLAINT FOR DAMAGES, RESTITUTION, AND INJUNCTIVE RELIEF;
                                  DEMAND FOR JURY TRIAL
     Case 5:19-cv-01769-AB-SP Document 1 Filed 09/16/19 Page 5 of 11 Page ID #:5




 1   Fraser at the parking lot and requested the documents Marisela Dangcil had given them to
 2   memorize.
 3   36.    Attorney James A. Fraser stated, “I do not know who is going to interview you, some are
 4   nice and some are not.” He also asked, “Did Marisela provide you the name you are going to use.”
 5   He wasn’t sure how some would behave because we were a gay couple.
 6   37.    At the interview, the officer was not very warm. Apparently, the fraudulent documents
 7
     had been sent to the USCIS by Marisela Dangcil because they were already in the file.
 8
     38.    The name that Applicant JUAN ANTONIO CEBALLOS-NELSON was supposed to use
 9
     was Bernardino Tomas Escobar. He allegedly worked at Automatic Fire Sprinklers, Inc., a
10
     Company still in business, located at 7272 Mars Dr., Huntington Beach, California 92647, Phone
11
     No.: 714-841-2066.
12
     39.    At the hearing, Officer Gonzalez asked Attorney James A. Fraser about documents from
13
     American Sprinkler that were in applicants file, but had another person’s name in it. That name
14
     was Rodrigo Mena Valentin.
15
     40.    James A. Fraser responded, that it must be a mistake but that his firm, Commonwealth Law
16
     Center, was working with a lot of clients from Automatic Fire Sprinklers, Inc.
17
     41.    After the interview, Officer Gonzalez, gave James A. Fraser, a list of documents he needed.
18
19   42.    Commonwealth Law Group assembled these documents and sent them to USCIS.

20   43.    All of these fraudulent were never provided by applicant nor his spouse, but were provided

21   by Commonwealth Legal Group.

22   44.    After the hearings, applicant and spouse were called by Commonwealth Legal Group to

23   come and pick up their original documents.

24   45.    Keith Nelson, petitioner, went to pick up the documents and a paralegal gave them the
25   documents.
26   46.    Upon discovering that Automatic Sprinklers, Inc. documents had been mistakenly given to
27   Keith Nelson, Marisela Dangcil, panicked, called Keith Nelson on the phone and yelled at him,
28   stating, “you should not have had received those documents, do not copy them, and bring them

                                                     5
                  COMPLAINT FOR DAMAGES, RESTITUTION, AND INJUNCTIVE RELIEF;
                                   DEMAND FOR JURY TRIAL
     Case 5:19-cv-01769-AB-SP Document 1 Filed 09/16/19 Page 6 of 11 Page ID #:6




 1   back.”
 2   47.      Interestingly enough, in that packet, there is also a letter from a Noemi Garcia, Dated June
 3   9, 2015. Applicant and his husband do not know who procured this letter or how Commonwealth
 4   Law Group received it.
 5   48.      As time was passing, a series of emails ensued between Keith Nelson and Marisela,
 6   beginning on April 2, 2015, Keith Nelson writes Marisela Dangcil asking about progress on
 7
     Commonwealth getting the documents requested by USCIS because Marisela assured Keith
 8
     Nelson, they would be provided. The response from Marisela was “I haven’t been able to get a
 9
     hold of the person I told you about it. We have 84 days to respond so please be patient. Have a
10
     great Easter.” Again Keith Nelson, writes Marisela, “Following up on any progress for the docs.”
11
     49.      On June 11, 2015, Marisela Gomez (Marisela Dangcil) sent an email, “Mr. Fraser had an
12
     appointment in San Bernardino this afternoon. He took your evidence and filed it personally. I
13
     will email you confirmation tomorrow after he arrives. Thanks”
14
     50.      Mr. Nelson never received any documents although he requested them.
15
     51.      Mr. Nelson even purchased a money order for $585.00 and gave it to Commonwealth Law
16
     Group on the same day he paid the $1000.00 money order, a second $1000.00 money order, and
17
     an additional $70.00 money order to the Commonwealth Law Group. These money orders went
18
19   towards their fees to the USCIS.

20   52.      Mr. Nelson also paid $3,500.00 for the 601(a) waiver.

21   53.      Applicant and his husband Keith Nelson were just waiting approval of their application.

22   They had paid a total of about $15,000.00 for an adjustment of status packet and 601(a) waiver.

23   54.      Mr. Nelson, even included a letter regarding the $585.00 fee for the waiver.

24   55.      On February 27, 2017, USCIS denied Mr. Ceballos’ petition.
25   56.      The Commonwealth defendant’s stated they were going to do something about the problem
26   and that there was a mistake.
27   57.      An appeal was sent on March 30th, 2017, which was denied on July 27, 2017.
28   58.      Still, on October 1, 2017, the Commonwealth defendants said they would help and to this

                                                       6
                   COMPLAINT FOR DAMAGES, RESTITUTION, AND INJUNCTIVE RELIEF;
                                    DEMAND FOR JURY TRIAL
     Case 5:19-cv-01769-AB-SP Document 1 Filed 09/16/19 Page 7 of 11 Page ID #:7




 1   date have done nothing and have refused to refund any monies paid to them, from their written
 2   contract. This is the date when the Plaintiffs discovered they had been defrauded.
 3   59.    The true names and capacities, whether corporate, associate, individual or otherwise of
 4   Defendants DOES 1 through 10, inclusive are unknown to Plaintiffs, who therefore sue said
 5   Defendants by such fictitious names. Each of the Defendants designated herein as a DOE is legally
 6   responsible in some manner for the events and happenings herein referred to and caused injuries
 7
     and damages proximately thereby to Plaintiff, as herein alleged. Plaintiff will seek leave of court
 8
     to amend this Complaint to show their names and capacities when the same have been ascertained.
 9
     Plaintiff does not have information as to whom the Doe Defendants are but will amend this
10
     complaint as soon as they are ascertained.
11
     60.    At all times mentioned in this Complaint, unless otherwise alleged, each Defendant, except
12
     for USCIS defendants, and in doing the acts alleged in this Complaint was acting within the course
13
     and scope and authority of that agency, partnership, employment, joint venture, or conspiracy, and
14
     with the knowledge and consent of each of the other Defendants.
15
                                           I.V. CAUSES OF ACTION
16
                                          FIRST CAUSE OF ACTION
17
                          (Negligence Against James Fraser, Marisela Dangil, J.D.,
18
                                          Commonwealth Law Group)
19
20   61.    Plaintiff incorporates paragraphs 1-58 as if plead herein.

21   62.    Defendants James Fraser, Marisela Dangil, J.D. and Commonwealth Law Group

22   (Commonwealth Defendants) owed a duty of care to Plaintiffs.

23   63.    Defendants were supposed to file an 601(a), Application for Provisional Unlawful Presence

24   Waiver, but failed to do so even though they charged Plaintiffs for this service.

25   64.    Plaintiffs did not know that this 601(a) was not filed as they are not attorneys.
26   65.    Instead, Defendants filed an I-485 Supplement and charged them for this service. Plaintiffs
27   had no idea what this service was and did not know how it worked.
28   66.    On the eve of their interview, Plaintiffs were scared and pressured into misrepresenting his

                                                      7
                 COMPLAINT FOR DAMAGES, RESTITUTION, AND INJUNCTIVE RELIEF;
                                  DEMAND FOR JURY TRIAL
     Case 5:19-cv-01769-AB-SP Document 1 Filed 09/16/19 Page 8 of 11 Page ID #:8




 1   name and prior presence. This was unnecessary as Plaintiff CEBALLOS-NELSON, clearly
 2   qualified for a 601(a) waiver.
 3   67.    Defendants breached their duty of care to Plaintiffs by acting and filing the documents in
 4   the manner herein described.
 5   68.    These acts have damaged Plaintiffs and the legal and proximate cause of their loss and
 6   damages.
 7
     69.    Plaintiffs continue to be harmed to this date as CEBALLOS-NELSON does not have his
 8
     legal permanent status in the United States.
 9
                                        SECOND CAUSE OF ACTION
10
                (Fraud and Misrepresentation Against James Fraser, Marisela Dangil, J.D.,
11
                                          Commonwealth Law Group)
12
     70.    Plaintiff incorporates here each and every allegation set forth above and in this Complaint.
13
     71.    Defendants were suppose to file a 601(a) and instead, concocted a scheme to defraud the
14
     USCIS without Plaintiffs knowing it.
15
     72.    Defendants told Plaintiffs that they had filed a 601(a) and billed them for such filing.
16
     73.    Defendants instead filed a I-485 supplement, without letting Plaintiffs know that was what
17
     they were doing.
18
19   74.    In fact, even when Plaintiff CEBALLOS-NELSON was told to state a different name, he

20   did not know why. All he knew was that he was gay and married to a United States Citizen and

21   the he would be deported to Mexico. He was under duress.

22   75.    The truth is that Defendants concocted documents that were false and have done so to a

23   large number of residents of Palm Desert area in Riverside County. This incident is not isolated.

24   76.    Had Plaintiffs know the truth about what was happening, they would not have acted as
25   instructed by Defendants.
26   77.    At the earliest time possible, Plaintiff CEBALLOS-NELSON and his spouse informed the
27   USCIS about the scheme created by the Commonwealth defendants, including attorney James
28   Fraser and Marisela Dangil.

                                                      8
                 COMPLAINT FOR DAMAGES, RESTITUTION, AND INJUNCTIVE RELIEF;
                                  DEMAND FOR JURY TRIAL
     Case 5:19-cv-01769-AB-SP Document 1 Filed 09/16/19 Page 9 of 11 Page ID #:9




 1   78.    The acts of Defendants in defrauding Plaintiffs and misrepresenting to them the actual facts
 2   have caused them damage in terms of money paid to Defendants and in Plaintiff CEBALLOS-
 3   NELSON not have lawful permanent status.
 4   79.    The damages suffered by Plaintiff are both monetary and emotional.
 5   80.    Plaintiffs request puntitive damages in the amount to be ascertained at trial.
 6                                            THIRD CAUSE OF ACTION
 7
                          (Civil RICO Against James Fraser, Marisela Dangil, J.D.,
 8
                                          Commonwealth Law Group)
 9
     81.    Plaintiff incorporates here each and every allegation set forth above and in this Complaint.
10
     82.    Defendants were organized and charge money to over 30 individuals in the Riverside
11
     County area and around Palm Desert.
12
     83.    Defendants lied to their clients stating they were very proficient immigration attorneys and
13
     could get green cards as they had special skills.
14
     84.    Defendants did not tell their clients the fraudulent activity they had been perpetuating
15
     against the United States Citizenship and Immigration Services.
16
     85.    The scheme was to file an adjustment of status packet for an alien relative by a United
17
     States Citizen or a Lawful Permanent resident.
18
19   86.    The defendants would file an I-485 Supplement alleging that the Defendants had

20   previously been in the Country and used another name before.

21   87.    They would then use old employment petitions that had been filed by a company called

22   Automatic Sprinklers prior to the sunset date of April 30, 2001. These old petitions matched the

23   names that Defendants would give their clients on the day prior to the interview.

24   88.    Defendants were engaged in such a pattern as to have had been investigated by Univision
25   in the Palm Desert area and many people were interviewed. Many others were afraid to come
26   forward.
27   89.    In this case, NELSON-CEBALLOS was hurt by the RICO activity in that he was eligible
28   and qualified for a 601(a) but now he is not as there is a finding that he misrepresented a material

                                                         9
                 COMPLAINT FOR DAMAGES, RESTITUTION, AND INJUNCTIVE RELIEF;
                                  DEMAND FOR JURY TRIAL
     Case 5:19-cv-01769-AB-SP Document 1 Filed 09/16/19 Page 10 of 11 Page ID #:10




 1   fact to the USCIS. NELSON-CEBALLOS disputes he misrepresented but he is has still been
 2   damaged by the direct enterprise of the Defendants.
 3   90.    The enterprise was created by JAMES FRASER and his law firm, COMMONWEALTH
 4   LAW FIRM.
 5   91.    The Defendants’ activity involved putting applications through the United States mail,
 6   purchasing stamps, involving mail fraud, and sometimes using Federal Express or overnight
 7
     services to mail items from California to other states, which affected interstate commerce.
 8
     92.    As a result of the RICO enterprise by Defendants, Plaintiffs have been injured and continue
 9
     to be injured. As a result, Plaintiffs demand treble damages, emotional and punitive damages as
10
     allowed by statutes.
11
                                         FOURTH CAUSE OF ACTION
12
                 (Against Defendant United States Citizenship and Immigration Services,
13
                 Kenneth Cuccinelli, Acting Director of U.S. Citizenship and Immigration
14
                                 Services) James Fraser, Marisela Dangil, J.D.,
15
                                           Commonwealth Law Group)
16
     93.    Plaintiff incorporates here each and every allegation set forth above and in this Complaint.
17
     94.    Plaintiff now wishes to file a renewed adjustment of status application with a 601(a)
18
19   waiver, but is afraid that if the waiver is granted, the United States Consular Office in Mexico, will

20   deny the petition based on misrepresentation.

21   95.    As such, Plaintiffs request that this court declare that Plaintiff JUAN ANTONIO

22   CEBALLOS-NELSON did not misrepresent or committed fraud in his application to adjust status

23   to the United States Citizenship and Immigration Service and that he was a victim of JAMES

24   FRASER, MARISELA DANGIL, J.D. and COMMONWEALTH LAW GROUP.
25                  V. JURY TRIAL DEMANDED
26   Plaintiffs respectfully demands a jury trial.
27   ///
28   ///

                                                       10
                  COMPLAINT FOR DAMAGES, RESTITUTION, AND INJUNCTIVE RELIEF;
                                   DEMAND FOR JURY TRIAL
     Case 5:19-cv-01769-AB-SP Document 1 Filed 09/16/19 Page 11 of 11 Page ID #:11




 1                 VI.     PRAYER FOR RELIEF
 2   WHEREFORE, Plaintiffs respectfully ask this court to:
 3      1. As to all causes of action against JAMES FRASER, MARISELA DANGIL, J.D. and
 4          COMMONWEALTH LAW GROUP, general, compensatory, and punitive damages and
 5          attorney fees as allowed by statute;
 6      2. As to the UNITED STATES CITIZENSHIP AND IMMIGRATION SERVICES
 7
            KENNETH CUCCINELLI, ACTING DIRECTOR OF U.S. CITIZENSHIP AND
 8
            IMMIGRATION SERVICES, for declaratory relief and judicial finding that JUAN
 9
            ANTONIO CEBALLOS-NELSON did not commit fraud and did not misrepresent in
10
            his adjustment of status application so that he may apply for a 601(a) waiver and adjust
11
            status in Mexico.
12
13    Date: September 16, 2019.                    LAW OFFICES OF FRANCISCO J. ALDANA
14
15                                                 /s/ Francisco J. Aldana
16
                                                   FRANCISCO J. ALDANA
17                                                 Attorney for Plaintiffs

18
19
20
21
22
23
24
25
26
27
28

                                                      11
                 COMPLAINT FOR DAMAGES, RESTITUTION, AND INJUNCTIVE RELIEF;
                                  DEMAND FOR JURY TRIAL
